Filed 9/10/15 In re Paul N. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re PAUL N., a Person Coming Under the                             B261768
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. TJ20615)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

PAUL N.,

         Defendant and Appellant.



THE COURT:*
         Juvenile defendant Paul N. (defendant) appeals from the dispositional order
arising out of a robbery. Defendant filed a timely notice of appeal and his appointed
counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende), raising
no issues. On June 8, 2015, we notified defendant of his counsel’s brief and informed
him that he may file his own brief or letter within 30 days, stating any grounds he wishes


*
         BOREN, P.J.,                 CHAVEZ, J.,                  HOFFSTADT, J.
to have considered. We have not received a response to date. We have independently
reviewed the record and agree that there are no arguable issues and thus affirm.
       A detained Welfare and Institutions Code section 602 petition was filed with the
juvenile court, alleging second degree robbery (Pen. Code, § 211).
       The prosecution put on evidence that defendant and his friend approached two
pedestrians, and stole a cell phone from one pedestrian before attempting to steal the
other’s cell phone. During the robbery, defendant flashed a gun tucked in his pants. One
pedestrian identified defendant in a photo lineup about a month after the robbery. After
the lineup and identification, law enforcement Mirandized1 defendant who produced a
written statement denying his involvement.
       After the prosecution rested, defendant moved to dismiss, alleging
misidentification; the juvenile court denied the motion. Defendant then testified that it
was his friend that had a gun and perpetrated the robbery.
       The juvenile court found the robbery allegation to be true, continued the current
order of home on probation, awarded 30 days of credit, and ordered a community
detention program until January 15, 2015. Defendant timely appealed.
       We have examined the entire record and have determined that there are no
arguable issues. We are satisfied that defendant’s counsel has fully complied with his
responsibilities under Wende, supra, 25 Cal. 3d 436.
                                     DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




1      Miranda v. Arizona (1966) 384 U.S. 436.

                                             2